Requestor:   James P. Coleman, Esq., County Attorney County of Schuyler 105 Ninth Street, Box 19 Watkins Glen, N Y 14891
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a county may substitute the day after Thanksgiving for Election day as a county holiday.
Section 24 of the General Construction Law defines those days that constitute public holidays and includes each general Election Day. The day after Thanksgiving is not listed as a holiday under that provision. Under section 206-a of the County Law, notwithstanding the provisions of any other general or special law, county offices are required to be kept open for the transaction of business except on holidays, Saturdays or Sundays. See also, section 62 of the Public Officers Law. Thus, there is no authority for a county to close county offices on the day after Thanksgiving because that day is not a holiday, Saturday or a Sunday.
We conclude that there is no authority for a county to close county offices on the day after Thanksgiving because that day is not a holiday, Saturday or a Sunday.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.